 LABORERSLOCAL 83Laborers'InternationalUnion of North America,AFL-CIO, Local No. 83 (Fry,Inc., and CustodisConstruction Company)and VernonSims. Case 9-CB-2285August 9, 1973DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, AND PENELLOOn April 20, 1973, Administrative Law Judge Well-ington A. Gillis issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopthis recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders thatRespondent,Laborers' InternationalUnion of North America, AFL-CIO, Local No. 83,Gallipolis, Ohio, its officers, agents, and representa-tives, shall take the action set forth in the said recom-mended Order.DECISIONSTATEMENT OF THE CASEWELLINGTON A. GILLIS, Administrative Law Judge: Thiscase wastried before me on February 14, 1973, at Gallipolis,Ohio, and is based upon a charge and an amended chargefiled on October 5 and November 6, 1972, respectively, byVernon Sims, an individual, upon the complaint issued onDecember 4, 1972, and amended at the hearing, by theGeneral Counsel for the National Labor Relations Board,hereinafter referred to as the Board, against Laborers' Inter-national Union of North America, AFL-CIO, Local No.83, hereinafter referred to as the Respondent or the Union,alleging violations of Section 8(b)(I)(A) and (2) and Section2(6) and (7) of the National Labor Relations Act, asamended (61 Stat. 136), and upon an answer timely filed bythe Respondent denying the commission of any unfair laborpractices.All parties were represented by counsel, and were afford-IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Issues1.Whether, on August 7, 1972,2 LynkisJackson, fieldrepresentativefor Local 83, attemptedto cause WilliamCarnes,project managerfor Custodis Construction Co., tolay off VernonSims, in violation of Section8(b)(1)(A) and(2) of the Act.2.Whether,since thesecond week of September 1972,Local 83 hascausedor attemptedto cause James Hazelrigg,construction superintendentfor Fry,Inc., to refuse to hireSims,Clyde Hatfield, and JoeHanna, in violation of Sec-tion 8(b)(1)(A) and (2) of the Act.1The transcript, otherwise flawless and extremely well prepared,containstwo minorerrors which I hereby correct. on p. 74, 1. 24, "cooperation" shallread "corroboration", on p 155, 1 15, "along" shall read "alone."2Unless otherwise noted, all dates herein refer to the year 1972399ed full opportunity to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, and to engagein oral argument. Timely briefs were filed by counsel for theGeneral Counsel and for the Respondent.Upon the entire record in this case,' and from my obser-vation of the witnesses, and their demeanor on the witnessstand, and upon substantial, reliable evidence "consideredalong with the consistency and inherent probability of testi-mony"(Universal Camera Corp. v. N.L.R.B.,340 U.S. 474,496), I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE EMPLOYERSFry, Inc., an Ohio corporation with its main office locatedin Springfield, Ohio, is engaged in various states of theUnited States in the building and construction industry asa general contractor, particularly at Gallipolis, Ohio.Custodis Construction Company, a New Jersey corpora-tion with its main office located in Chicago, Illinois, is alsoengaged in various states of the United States as a generalcontractor in the building and construction industry, andparticularly at Cheshire, Ohio.During the 12-month period immediately preceding theissuance of the complaint, Fry, Inc., and Custodis, each hada direct inflow of goods and materials valued in excess of$50,000 which had been purchased and caused to beshipped to its construction sites in Ohio directly from pointslocated outside the State of Ohio. I find that Fry, Inc., andCustodis Construction Company are employers as definedin Section 2(2) of the Act, and are engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHERESPONDENT LABOR ORGANIZATIONI find thatLaborers'InternationalUnion of North Amer-ica,AFL-CIO, Local No.83, is a labor organization withinthe meaning of Section2(5) of the Act.205 NLRB No. 77 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDB. The Facts1.The August Custodis allegationIn July and August 1972, the Custodis ConstructionCompany was engaged in the Gavin Power Plant project atCheshire, Ohio, on Route 7 some 4 miles up the road fromGallipolis. At a Local 83 union meeting held during the lastweek of July,BusinessAgent Thurman Hughes approachedlaborer Joseph Hanna and asked him if he wanted to go towork for Custodis on the smokestack on the Gavin project.Hanna, in reply, asked Hughes about Clyde Hatfield, whowas there also. Hughes told Hatfield, he, too, could go towork on the project. At this point, young Vernon Sims,21-year-old son-in-law of Hatfield, asked Hughes whatabout going to work on the job also, to which Hughes re-plied that they only needed two men and that he would haveto get his own job, stating further that he had just given hima job the other day. On August 1, Hanna and Hatfieldreported for work at the Gavin Power Plant, and Sims wentwith them.3 Sims spoke with Earl Kriebs, general foremanof the night shift, who apparently had need for anotherlaborer, and put him to work also.On August 7, a few days after these three men com-menced work at Gavin, William Carnes, project manager,was talking with Lynkis Jackson, field representative for theUnion, and in the process of ordering some laborers for thejob. At one point during the conversation, Jackson said toCarnes, "do you know that you hired a man the other nighton the third shift that doesn't have a union book, and hewasn't sent out of the hall." Upon Jackson mentioning thename of Sims, Carnes replied that he was not aware of this,but that he would check on it 4That night, apparently as the shift was about to go on, infront of some 20 men, Knebs, a note in his hand, asked ifVernon Sims were there. When Sims made known his pres-ence,Kriebs stated that Lynkis Jackson had called and saidthat Sims did not belong to the Union. At that, Sims pulledout his union card and showed it to Kriebs. Kriebs told himto go to work and to check into the office the next day.'The following morning, August 8, Sims,Hanna, and Hat-field, all went by the office.Simstold Carnes that it was hisunderstanding that the Union said that he did not have aunion card. Sims then showed Carnes his union book, whichindicated that his dues were paid up. Carnes then told himthat he could work there as far as he was concerned and thatif anything were done about it, the Union would have to doit.Approximately a week later, Carnes, in the process ofrequesting referrals for the job, raised the matter with Jack-son, stating to Jackson that he had told him that Sims did3These three men, all members in good standing of Local 83, were closefriends°While Carnes was not too certain on exact dates as to Sims' employmenton this conversation,I found him to be a forthright and honest witness, fromwhose testimony the above account is taken I do not credit Jackson's testi-mony that this conversation was limited to his inquiry as to "who did thehiring "5Neither Hanna nor Hatfield corroborated Sims to the effect that Kriebsadded that Jackson said to lay him off Kriebs did not testify and thereforeSims' testimony on this stands by itself Had Knebs made the statement,however,Ibelieve Hanna and Hatfield would have so testified I find thatthiswas not part of Knebs' statement to the assembled mennot ever have a book. Jackson's only reply was to the effectthat, "Well, he wasn't sent out of the union hall." 6ConclusionAs to this incident, the amended complaintalleges, andthe General Counselasserts,that Jackson unlawfully at-tempted to cause the layoff of Sims. In supportof its asser-tion that Jackson was discriminatorily motivated in thisattempt, the General Counsel elicited testimonyfrom Simsindicatinga run-in with Business Agent Hughesin late Juneof 1972. On that occasion, Sims called Hughes,complainingabout getting only a 1-day job, and asking why it was thatother men were getting laid off jobs and being referred outthe next day. Hughes replied that if he did not keep hismouth shut he would be sitting on his ass athome. Simsfurther testified that after June, he called the Local 83 officeonce a week asking to speak with Hughes or Jackson, eachtime being told by the secretary that they did not have anywork for him.Without regard to what prompted Jackson to make thesimple inquiry of Carnes as to whether he knew that he hadhired a man who did not have a union book and had notbeensentout by the Union, I am unable toconstrue this,by itself, as a demand or even a request, that Carnes lay offSims.7Carnes, himself, testified that he didnot so construeit.Accordingly, I find that the General Counsel has failedtomeet hisburden of proving by a preponderance of thecredible evidence the complaint allegation that theRespon-dent attempted to cause Custodis Construction Company tolayoff VernonSimsin violation of Section 8(b)(1)(A) and(2) of the Act.2.The Fry, Inc., allegationOn August 16, 1972, James Hazelrigg, construction super-intendent for Fry, Inc., for the Robbins and Myers projectinGallipolis,Ohio, signed a "pre jobconference"agree-ment with Local 83. It is readily apparent from the recordthat the events that followed in September concerning thethree laborers here involved, Vernon Sims, Clyde Hatfieldand Joe Hanna, and gave rise to the complaint allegation inthis regard, stem from a difference of opinion between Ha-zelrigg and Jackson as to the intent, as well as substance, ofthis agreement. Throughout this period, in one conversationor another, it appears that from the beginning Jackson con-tended that the prejob conference agreement constituted ahiring hall agreement by which Hazelrigg agreed to hirepersonnel only by calling the Union, whereas Hazelriggheld to the position that the agreement was not a hiring hallagreement but that it permitted the Company to hire withthe requirement that it then notify the Union. This bone ofcontention at no time was resolved, not even, apparently, atthe time of the instant hearing.86 1 do not credit Jackson's denial that he had this subsequent conversationwith Carnes concerning Sims7While perhaps unimportant to the issue, and recognizing that Carnesoften requested laborers from the Union, the record does not reveal, one wayor the other, whether any referral agreement existed between Custodis andLocal 838The preconference agreement itself was not offered in evidence, and LABORERSLOCAL 83In any event, on September 5, Sims, Hanna, and Hatfieldpresented themselves at the Fry jobsite and asked Hazelriggif he were hiring laborers. Hazelrigg then told them that hehad no need for any at that moment, and asked them if theybelonged to the Local Union, advising that the Companywas a union contractor. Upon learning that all of them weremembers of Local 83, Hazelrigg told them to check back,that he eventually would be needing some men.The following day, September 6, Hazelrigg called Jack-son, saying that he was going to need more men. ShortlyJackson went out to the jobsite, and Hazelrigg mentionedto Jackson that Sims, Hanna, and Hatfield had been outlooking for work. Hazelrigg told Jackson that they wereLocal 83 men, that he needed a man, and "asked him howabout these three men." Jackson replied that they wereworking on the third shift at the Gavin plant job. Hazelriggasked Jackson why they were applying for work on hisproject if they were already working, to which Jackson an-swered that he did not know. Jackson then sent out anotherman from the union Hall.The following morning, September 7, Sims, Hanna, andHatfield showed up at the jobsite, and Hazelrigg told themwhat Jackson had said. The three of them indicated thatthey had quit the Gavin job 2 weeks earlier, Hatfield be-cause he had been ill, and Hanna because his mother wor-ried about his working on high towers and he was losingsleep over it.9 At some point, one of the three told Hazelriggthat the reason they were coming out to hisjob was becauseJackson was discriminating against them. Starting with thisconversation with the three men, and following this severaltimesduring the next week, up until September 16, Hazel-ngg indicated to the men that he had signed a preconferenceagreement with the Union and there existed a question asto whether this constituted a hiring hall agreement, thatJackson had said that it was. Hazelrigg told the men that hewas going to have to check with his office in SpringfieldOn Monday, September 11, in need of some men, Hazel-rigg talked with Jackson. Indicating that he would like tohave local area men, and aware that Sims, Hanna, andHatfield were from the Gallipolis area, Hazelrigg againasked Jackson about these three men. Jackson replied, say-ing "that I had agreed by this pre fob conference to call thehallwhen I wanted a man, not to hire a man that wascoming in looking for work." A discussion followed con-cerning the prejob conference, with Hazelrigg stating thathe did not recall that the prejob conference had constituteda hiring hall agreement, but that he was notsure.10therefore,just whatit did provideis not known,nor actuallymade an issuehereinHazelrigg, in a very limited testimony on the agreement, testified that"the agreement is made between the Union and the local contractors Andthere is a statement in there which I presume refers specifically to some clausein the Taft-Hartley Act that saysthat aftera man is employed the Unionmust be notified And the man with some exceptions must join the UnionAnd that's the way I've always operated before Sometimes I got men fromthe Hall and sometimes I got a man off the street-or`off the bank."'9 The record reflects that, in fact, whereas all three commenced workingfor Custodis on the Gavin Power Plant project on August 1, Hanna quit hisjob there on August 24, Hatfield and Sims quit on August 25 and 30, re-spectively, because they were ill, and never returned to their jobs They werecarried on the Custodis roll as employees, however, until replaced on Septem-ber 7 and 8, respectivelyii)Strangely enough, at no time during these various conversations between401Hazelrigg later called his Springfield office and had thepayroll clerk locate a copy of the prejob conference agree-ment and read it to him. Apparently even this did not an-swer Hazelrigg's dilemma as to his obligations under theagreement, for, on several occasions that week when one ormore of the three men showed up at the jobsite, Hazelriggtold them that he did not know whether he had made ahiring hall agreement, that he was checking it out with hisoffice. On one such occasion, according to Sims, when Simsshowed up alone and asked Hazelrigg if he were going to puthim to work, Hazelrigg replied that he did not know, thatJackson had said that "we would cause problems on thejob," and that "one of the employees was a steward and hadbeen on strike for a week."On September 14, Hazelngg called the union hall forthree more men, and talked with Hughes. He told Hughesthat he would like to have local area men, and asked himagain about these three men. Hughes replied that there hadbeen some problems, stating that he wanted to furnish menwho were satisfactory. Hazelrigg said that there had beenone young impressive Viet Nam veteran who had appliedfor work and that he had sent him to the union hall toregister.Hazelrigg asked Hughes about him. Hughes toldHazelngg to go ahead and call him if he wanted to, whichHazelrigg did. As Hazelngg needed three men, Hughes thensent out two other men of his choice. None of the three hereinvolved, Sims, Hanna, or Hatfield, was referred."Several months later, on December 7, Hazelrigg calledthe hall for men, and Sims and Hatfield were referred out.They worked at Fry, Inc., for 10 days, at which point theywere laid off.Analysis and ConclusionsThe General Counsel contends that the Respondentcaused and attempted to cause Fry, Inc., to refuse to hireVernon Sims, Clyde Hatfield, and Joe Hanna for reasonsother than the failure to tender dues and initiation fees inviolation of Section 8(b)(1)(A) and (2) of the Act. The Re-spondent, generally, denies the charge, taking the positionthat both before, and since, the Union has referred thesemen to a number of jobs.Before treating the precise issue here, the record does infact reveal, without regard to the duration of the jobs orother details, that Hanna and Hatfield were referred to anumber of construction jobs as early as May and again inthe fall of 1972. Thus, Hanna was referred on June 5 toLocks Construction, on August 1 to Custodis, on December13 to Greenley's. Hatfield was referred on May 2 to BenCookson, August 1 to Custodis, October 10 to Bleyley, Oc-tober 17 to Locks Construction, December 7 to Fry, Inc.,and, after a layoff, to Greenley's. Sims was also referred toFry, Inc., on December 7. Notwithstanding the fact thatthese referrals,or attempts at referrals, support theHazelrigg and Jackson, or at any other time for that matter, does it appearthat either had a copy of the prejob conference agreement in dispute Hazel-rigg had sent his copy to the company office in Springfield. There is noex?lanation advanced for Jackson's not having a copyiThe Viet Nam veteran had not been a Local 83 member, but, upon beinginformed by Hazelrigg that it was a union job, he went down to the unionhall and registered 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's assertion in this regard, I find that such is notrelevant to the issue raised, specifically, whether the Re-spondent caused or attempted to cause Fry, Inc., to refuseto hire Sims, Hatfield, or Hanna between September 6 and16.12The General Counsel points to background evidence ofalleged hostility on the part of Hughes towards Hatfield,and in turn, his buddies by association, to provide the discri-minatory motivation on the part of Local 83's Hughes andJackson. Acknowledging the existence of a couple of inci-dents in 1971 and as late as March 1972, reflecting a degreeof animosity between Hughes and Hatfield, a former unionsteward under Hughes, whether or not this played a part inthe conduct of Hughes and Jackson concerning the Frymatter, I find is not necessary to determine. The sole andprecise issue presented by the pleadings is whether Local 83caused Hazelrigg to not hire these three members in goodstanding of the Union. I find that it did.It is undisputed that Sims, Hanna, and Hatfield, on anumber of occasions between September 6 and 16, present-ed themselves at the Fry jobsite, that they asked to be putto work, that Hazelrigg had openings and was ready to putthem to work and wanted to put them to work, and that theonly reason he did not was solely because Jackson andHughes insisted that under the prejob conference agreementhe had agreed to hire only through the union hall. BothJackson and Hughes were well aware that these men wantedtowork, that at least after September 8, were no longeremployed elsewhere, and that Hazelrigg wanted to givethem jobs. While both Hughes and Jackson, at no point,told Hazelngg in so many words that he could not hire thesemen, each time when Hazelngg asked whether he could putthese men to work Jackson told Hazelrigg that, by signingthe agreement, he did not have the right to hire men at thejobsite as he had obligated himself to call the Union forlaborers. Thus, but for the fact that the union officialsinsist-ed on this position throughout the discussions with Hazel-rigg, the latter would have hired all three. In view of theabove, it follows that during this period the Union, throughits officials Hughes and Jackson, did in fact cause Fry, Inc.,to not hire Vernon Sims, Clyde Hatfield, and Joe Hanna.The question then arises as to whether the Respondent, incausing Fry, Inc., to not hire the men, may rely upon itsassertionthat the Company had executed a prejob confer-ence agreementcontaining an alleged hiring hall provisionobligating it to call the Union for men. Without attemptingto decide the legal import of such an agreement, I find that,the General Counsel, having proved the "cause and attemptto cause," it was incumbent upon the Respondent to comeforward with affirmative evidence to justify its conduct,specifically, it had the burden of putting into evidence thepreconference agreement. This it did not do.Accordingly, under these circumstances, I find that theRespondent, Local 83, between September 6 and 16, 1972,caused and attempted to cause Fry, Inc., to refuse to hireVernon Sims, Clyde Hatfield, and Joe Hanna, in violationof Section 8(b)(1)(A) and (2) of the Act.12As asserted by the General Counsel, referrals after the filing of the unfairlabor practice charge herein should not exonerate the Union for any unlawfulconduct that might have occurred poor thereto.IV THE EFFECT OF THE UNFAIRLABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operation of Custo-dis Construction Company and Fry, Inc., as set forth insection I, above, have a close, intimate and substantial rela-tion to trade, traffic and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.CONCLUSIONS OF LAW1.The Respondent, Laborers' International Union ofNorth America, AFL-CIO, Local No. 83, is a labor organi-zation within the meaning of Section 2(5) of the Act.2.Custodis Construction Company and Fry, Inc., areemployers within the meaning of Section 2(2) of the Act,and are engaged in commerce within the meaning of Section2(6) and (7) of the Act.3.By causing, and attempting to cause, Fry, Inc., to un-lawfully refuse to hire Vernon Sims, Clyde Hatfield, and JoeHanna between September 6 and 16, 1972, the Respondentengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that itcease and desist therefrom and that it take certain affirma-tive action which is necessary to effectuate the policies ofthe Act.Ithaving been found that the Respondent unlawfullycaused Fry, Inc., to refuse to hire Vernon Sims, Clyde Hat-field, and Joe Hanna, between September 6 and 16, 1972,it is recommended that Respondent make these three indi-viduals whole for any loss of pay they may have suffered asa result of its discrimination against them by making pay-ment to them of a sum of money plus interest, equal to thatwhich they would have earned but for the Respondent'sdiscrimination against them, in accordance with the princi-ples enunciated by the Board in F.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.,138 NLRB716.Upon the foregoing facts, conclusions of law, and theentire record, and pursuant to Section 10(c) of the Act, Ihereby issue the following recommended:ORDER 13The Respondent, Laborers' International Union of North13 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes LABORERSLOCAL 83America, AFL-CIO, Local No. 83, its officers, agents, andrepresentatives, shall:1.Cease and desist from:(a)Restrainingor coercing employeesofFry, Inc., or anyother employer, in violation of Section 8(b)(1)(A) of the Act.(b)unlawtuliycausing and attempting to cause Fry,Inc., to refuse to hire Vernon Sims, Clyde Hatfield, and JoeHanna, or any other employee, in violation of Section8(b)(2) of the Act.(c) In any like or related manner restraining or coercingemployees in the exercise of any right guaranteed in Section7 of the Act.2.Take the following affirmative action necessary to ef-fectuate the policies of the Act:(a)Make whole Vernon Sims, Clyde Hatfield, and JoeHannafor anylossesin pay they may have sustained as aresult of the Respondent's discrimination against them,computing the amount due in the manner set forth in thesection of this Decision entitled "The Remedy."'(b)Notify immediately Fry, Inc., and Vernon Sims,Clyde Hatfield, and Joe Hanna that it has no objection tothe Company employing these individuals.(c)Post at its business offices in Portsmouth, Ohio, itsmeeting hall, and all other places where notices to membersare customarily posted, a copy of the notice attached heretomarked "Appendix." 14 Copies of the notice on forms pro-vided by the Regional Director for Region 9, shall, afterbeing duly signed by an authorized representative of theRespondent, be posted by it, as aforesaid, immediatelyupon receipt thereof and maintained for at least 60 consecu-tive days thereafter. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered, de-faced, or covered by any other material.(d) Promptly, upon receipt of copies of said notice fromthe Regional Director, return to him signed copies for post-ing by Fry, Inc., it being willing, at the Company's Spring-field,Ohio office, and any other jobsite located in theGallipolis, Ohio, area.(e)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.14 In the event that the Board'sOrder is enforced by a Judgment of aUnited StatesCourt of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board403IT IS FURTHER RECOMMENDED that the complaint herein bedismissed insofar as it allegesany violation of the Act notspecifically found.APPENDIXNOTICETo MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof theUnitedStates GovernmentWE WILL NOT cause or attempt to cause Fry, Inc., torefuse to hire Vernon Sims, Clyde Hatfield, and JoeHanna, or any other employee, in violation of Section8(b)(2) of the Act.WE WILL NOT restrain or coerce the employees of Fry,Inc., or of any other employer, in violation of Section8(b)(l)(A) of the Act.WE WILL pay Vernon Sims, Clyde Hatfield, and JoeHanna any monies they may have lost as a result oftheir not having been hired by Fry, Inc., between Sep-tember 6 and 16, 1972.WE WILL notify, in writing, Fry, Inc., and VernonSims, Clyde Hatfield and Joe Hanna that we have noobjection to the employment by Fry, Inc., of thesethree individuals.LABORERS'INTERNATIONALUNION OF NORTH AMERICA,AFL-CIO, LOCAL No 83(Labor Organization)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Federal Office Building, Room2407, 550 Main Street, Cincinnati, Ohio 45202, Telephone513-684-3686.